Citation Nr: 0409634	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-14 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, with 
lumbosacral strain, spasm, and a post-laminectomy herniated disc.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The veteran was scheduled for a VA Video Conference hearing in 
March 2004.  He cancelled that hearing, however.  See 38 C.F.R. § 
20.704(e).


REMAND

In this case, the veteran has argued that his current low back 
disorder is proximately due to an in-service injury in 1953.  His 
service medical records show that, in March 1954, he was treated 
for a backache.  Post-service records reflect low back treatment 
beginning in May 1967.  To date, however, the veteran has not been 
afforded a VA examination for the express purpose of ascertaining 
whether there is an etiological relationship between the veteran's 
longstanding low back problems and service.  Given the record of 
treatment for a backache in service, the Board finds that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should send a letter to the veteran explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the need for 
additional evidence regarding his claim.  By this letter, the RO 
must inform the veteran about the information and evidence that is 
necessary to substantiate the claim, notify him of the type of 
evidence that VA will seek to provide, inform him of the type of 
evidence that he is expected to provide, and request that he 
provide any and all relevant evidence currently in his possession.  
The veteran should be allowed a reasonable period of time in which 
to respond prior to further RO adjudication.

2.  Then, the RO should afford the veteran a VA orthopedic 
examination to address the etiology of his current low back 
disorder.  The examiner should be provided with the veteran's 
claims file and must review the entire claims file in conjunction 
with the examination.  The examiner should specifically state 
whether it is at least as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's current low back disorder 
is etiologically related to service.  All opinions and conclusions 
expressed must be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the veteran's claim of 
entitlement to service connection for a low back disorder, with 
lumbosacral strain, spasm, and a post-laminectomy herniated disc.  
If the determination of this claim remains unfavorable to the 
veteran, the RO should furnish him with a Supplemental Statement 
of the Case (with the provisions of 38 C.F.R. §§ 3.102 and 3.159 
(2003) included) and afford him a reasonable period of time in 
which to respond before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



